429 F.2d 580
74 L.R.R.M. (BNA) 2688, 63 Lab.Cas.  P 10,997
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MONTICELLO CEDAR COMPANY, Inc., Respondent.
No. 23643.
United States Court of Appeals, Ninth Circuit.
June 24, 1970.

Janet C. McCaa (argued), Peter Ames Eveleth, Attys., Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominik L. Manoli, Associate Gen. Counsel, Arnold Ordman, Gen. Counsel, N.L.R.B., Washington, D.C., for petitioner.
Robert W. Tollen (argued), Richard Ernst, Morris L. Myers, San Francisco, Cal., Attys., General Teamsters Local No. 439, Intnl.  Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, Stockton, Cal., for respondent.
Before BROWNING, CARTER and TRASK, Circuit Judges.
PER CURIAM:


1
The Board petitions for enforcement of an order against Monticello Cedar Company, Inc.  (Monticello).  It is undisputed that Monticello refused to bargain with General Teamsters Local 439 after the Local had been certified by the Board's Regional Director.  Monticello defends its conduct by citing irregularities in the Regional Director's determination of the election results.


2
The election was conducted pursuant to a consent agreement between Monticello and the Union.  Monticello concedes that the agreement provided that 'the determination of the Regional Director shall be final and binding upon any question * * * relating in any manner to the election. * * *'  Monticello claims, however, that its complaints involve the type of 'arbitrary or capricious' action on the part of the Regional Director which this circuit has indicated a willingness to review.  NLRB v. Continental Nut Co.  (9 Cir. 1968), 395 F.2d 830; cert. denied 393 U.S. 1000, 89 S. Ct. 485, 21 L. Ed. 2d 464 (1968); NLRB v. Hood Corporation (9 Cir. 1965), 346 F.2d 1020.


3
We have examined the proceedings before the Board and the contentions raised by Monticello.  We do not find error in the Board's grant of summary judgment.  Monticello's allegations, even if taken as true, do not present a case of arbitrary or capricious conduct by the Regional Director.


4
The Order of the Board will be enforced.